I N THE SUPREME COURT O THE STATE O MONTANA
                                      F           F



                                             No.    82-181
                                           ------------
ALICE E .      JACKSON, e t a l . ,

        P l a i n t i f f s and Respondents,

        VS.

BURLINGTON NORTHERN,                INC.,     et al.,

        D e f e n d a n t s and A p p e l l a n t s ,

        and                                                               sac"%     4 49E2
THE STATE O MONTANA,
           F

        I n t e r v e n o r and Respondent.
                                           ------------
                     OPINION AND ORDER DISMISSING APPEAL
                                           -----em-----




        Eurlington Northern,                 Inc.       (referred t o hereafter as

BN)   a p p e a l s from a n o r d e r o f f i n a l judgment i s s u e d p u r s u a n t

t o Rule 5 4 ( b ) , M.R.Civ.P.,              entered i n t h e D i s t r i c t Court

o f t h e S e v e n t h J u d i c i a l D i s t r i c t , R i c h l a n d County.     Although

o t h e r i s s u e s a r e r a i s e d , w e f i n d t h a t t h e p r o c e d u r a l i s s u e of

whether t h e D i s t r i c t Court has followed t h e proper procedure

i n c e r t i f y i n g a f i n a l judgment p u r s u a n t t o Rule 5 4 ( b ) ,

M.R.Civ.P.          i s d i s p o s i t i v e of t h i s a p p e a l .

        O J u l y 1 5 , 1981, BN made a motion f o r summary judgment.
         n

I t s motion was d e n i e d by t h e D i s t r i c t C o u r t on J a n u a r y 11,

1982.      BN t h e r e a f t e r moved f o r a n o r d e r e n t e r i n g f i n a l

judgment p u r s u a n t t o Rule 5 4 ( b ) , M.R.Civ.P.,                 on i s s u e s r a i s e d

i n i t s motion f o r summary judgment.                      I n its order f o r f i n a l

judgment d a t e d A p r i l 1 6 , 1982, t h e D i s t r i c t C o u r t o r d e r e d

" t h a t t h e Clerk of         [ t h e ] C o u r t e n t e r a f i n a l judgment upon

t h e o r d e r d a t e d J a n u a r y 11, 1982, d e n y i n g d e f e n d a n t

B u r l i n g t o n Northern,       I n c . ' s motion f o r summary judgment,

and t h e u n d e r s i g n e d e x p r e s s l y d e t e r m i n e s t h a t t h e r e i s no
just reason for delay in the entry of final judgment on said
order."    The District Court did not cite any of the factors
it relied upon in certifying the judgment, nor did it enter
the judgment as required by Rule 58, M.R.Civ.P.
     Rule 54(b), M.R.Civ.P., modeled after Rule 54(b),
Fed.R.~iv.P., was designed to facilitate the entry of
judgments on one or more claims, or as to one or more

parties in multi-claim or multi-party actions.        The basic
purpose of Rule 54(b) is to avoid the possible injustice
of delay in entering judgment on a distinctly separate
claim or as to fewer than all of the parties until final
adjudication of the entire case by making an immediate
appeal available.        10 Wright and Miller Federal Practice
and Procedure,    §    2654 (1973), at 32; Allis-Chalmers Corp.
v. Philadelphia Elec. Co. (3rd Cir. 1975), 521 F.2d 360.
     Rule 54(b), M.R.Civ.P.,        states, "When multiple claims
for relief or multiple parties are involved in an action,
the court may direct the entry of final judgment as to
one or more but fewer than all of the claims or parties
only upon an express determination that there is no just
reason for delay and upon an express direction for the
entry of judgment..       . ."   After reviewing the procedure
followed by the District Court, we find that it did not
comply with the requirements of Rule 54(b) for several
reasons.
     First, in its order for final judgment, the District
Court denied BN's motion for summary judgment.         Rule 1,
M.R.App.Civ.P.,       which determines from what judgments
or orders an appeal nay be taken, does not include an order
denying summary judgment as an appealable order.         Indeed,
"an o r d e r denying a motion f o r summary judgment i s an

i n t e r l o c u t o r y o r d e r , whether made i n a s i n g l e c l a i m , a

m u l t i p l e c l a i m s , o r m u l t i p l e p a r t i e s a c t i o n , and 5 4 ( b )

does n o t a f f e c t t h a t p r o p o s i t i o n . "        6 Moore F e d e r a l

P r a c t i c - B 54.40.
              e                     Therefore,        "the c e r t i f i c a t e i s not

c o n c l u s i v e a s t o t h e f i n a l i t y of t h e t r i a l c o u r t ' s o r d e r .

If the order is i n f a c t interlocutory,.                           . .   an a p p e a l

from it w i l l be d i s m i s s e d , even though t h e t r i a l c o u r t

has decided t o t r e a t t h e orders a s f i n a l . "                    1 0 Wright and

Miller,      at     §    2655; L u r i a Bros.         &   Co. v. Rosenfeld ( 9 t h

Cir.    1 9 5 7 ) , 2 4 4 F.2d 192.

        Second, t h e D i s t r i c t Court f a i l e d t o c i t e any o f t h e

f a c t o r s i t r e l i e d upon when it c e r t i f i e d t h e judgment.

Rule 5 4 ( b ) s t a t e s t h a t t h e c o u r t must make "an e x p r e s s

d e t e r m i n a t i o n t h a t t h e r e i s no j u s t r e a s o n f o r d e l a y       . .
According t o Allis-Chalmers                      Corp. v. P h i l a d e l p h i a E l e c .

Co.    (3rd C i r .          1 9 7 5 ) , 521 F.2d 360, " t h e D i s t r i c t C o u r t

must m a r s h a l 1 and a r t i c u l a t e t h e f a c t o r s upon which i t

r e l i e d i n c e r t i f y i n g a judgment a s f i n a l s o t h a t prompt

and e f f e c t i v e r e v i e w can be f a c i l i t a t e d . "       Allis-Chalmers

was f o l l o w e d i n Roy v. Neibauer                    ( 1 9 8 0 ) , - P4on t   . -, 610
P.2d 1185, 37 St.Rep.                     897, where t h i s C o u r t d i s m i s s e d t h e

a p p e a l w i t h o u t p r e j u d i c e f o r f a i l u r e of t h e D i s t r i c t C o u r t

t o c i t e f a c t o r s a s t o why t h e r e was no j u s t r e a s o n f o r d e l a y .

        F i n a l l y , t h e D i s t r i c t Court d i d n o t e n t e r a f i n a l

judgment.           "A judgment i s n o t f i n a l u n t i l it i s s e t o u t

s e p a r a t e l y and e n t e r e d a s r e q u i r e d by Rule 5 8 . "           1 0 Wright

and M i l l e r ,       at    §   2656.     Although t h e D i s t r i c t C o u r t d i d o r d e r

t h e c l e r k o f c o u r t t o e n t e r f i n a l judgment i n t h i s c a s e ,

f i n a l judgment was n e v e r d o c k e t e d i n t h e r e c o r d .             Therefore,

t h i s Court i s without j u r i s d i c t i o n t o hear o r decide t h e

m e r i t s of t h i s a p p e a l .
                                                     -3-
W e dismiss t h i s appeal without prejudice.
Dated this 14th day of October,    1982.


                                            #      \

                                   Chief Justice